DETAILED ACTION

Status of the Application
	Claims 1-14 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority

	The instant application has a filing date of January 8, 2020 and claims for the benefit of a prior-filed foreign application number CN201910022471.5 (China), filed on January 10, 2019. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim(s) 14 is/are rejected under 35 U.S.C. 101 because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim(s) 14 is/are directed to "a non-temporary computer readable storage medium having a computer program stored 25thereon". A broadest reasonable interpretation of “a non-temporary computer readable storage medium having a computer program stored 25thereon” encompasses both subject matter that falls within a statutory category (e.g., physical random-access memory), as well as subject non-temporary form, it may not fall within a statutory category. For instance, a signal, while physical and real and “non-temporary”, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356 1357, 84 USPQ2d at 1501-03.
	As such, claim(s) 14 as a whole is/are not drawn to one of the statutory categories of invention (Step 1: NO).
In an effort to assist the patent community in overcoming this rejection, the USPTO suggest that a claim drawn to a computer-readable medium be amended to narrow the claim to cover only statutory embodiments, namely by adding the limitation "non-transitory" to that which the claims are directed, as long as the specification supports a non-transitory embodiment (not new matter).
	
Step 1:
Claim(s) 1-7 is/are drawn to methods (i.e., a process), claim(s) 8-13 is/are drawn to apparatus (i.e., a machine/manufacture). As such, claims 1-13 is/are drawn to one of the statutory categories of invention (Step 1: YES). Claim14 will also be analyzed for the sake of expediting prosecution because Applicant may easily amend the claim to be drawn to a statutory category of invention.
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 8 and 14) recites/describes the following steps; 
determining candidate delivery resources according to historical delivery information of a 5target client and a preset rule; 
obtaining a historical delivery record of all clients matched with attribute information of the target client, and 
obtaining a priority of each type of delivery resources in the historical delivery record of all clients; and 
determining a target delivery resource from the candidate delivery resources according to the 10priority of each type of delivery resources, and
 recommending the target delivery resource to the target client  

These steps, under its broadest reasonable interpretation, describe or set-forth determining and recommending advertising locations/placements (i.e., “target delivery resources”) for an advertiser client to use based on information about the client, pre-set rules/criteria, and historical locations/placements used by other similar advertiser clients, which amounts to a fundamental economic principle or practice and/or a commercial interactions and/or advertising, marketing or sales activities or behaviors. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 8 and 14 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a recommendation apparatus…comprising: one or more processors; a memory storing instructions executable by the one or more processors; wherein the one or more processors are configured to” (claim 8)
“a non-temporary computer readable storage medium having a computer program stored 25thereon, wherein, when the computer program is executed by a processor” (claim 14)

The requirement to execute the claimed steps/functions using “a recommendation apparatus…comprising: one or more processors; a memory storing instructions executable by the one or more processors; wherein the one or more processors are configured to” (claim 8) and/or “a non-temporary computer readable storage medium having a computer program stored 25thereon, wherein, when the computer program is executed by a processor” (claim 14) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or 
Dependent claims 2-7 and 9-13 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-7 and 9-13 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a recommendation apparatus…comprising: one or more processors; a memory storing instructions executable by the one or more processors; wherein the one or more processors are configured to” (claim 8) and/or “a non-temporary computer readable storage medium having a computer program stored 25thereon, wherein, when the computer program is executed by a processor” (claim 14) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present 
Dependent claims  2-7 and 9-13 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims  2-7 and 9-13 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


	Claims 1, 7, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kucharz et al. (U.S. PG Pub No. 2014/0074627, March 13, 2014 - hereinafter "Kucharz”) in view of Sun et al. (U.S. PG Pub No. 2019/0065638, February 28, 2019 - hereinafter "Sun”)

With respect to claims 1, 8, and 14, Kucharz teaches a recommendation method and apparatus for a delivery resource of an outdoor advertisement, and a non-temporary computer readable storage medium having a computer program stored 25thereon, wherein, when the computer program is executed by a processor, the recommendation method for a delivery resource of an outdoor advertisement, in which the method comprises;
one or more processors; (Fig 1, Fig 15, [0002])
a memory storing instructions executable by the one or more processors; wherein the one or more processors are configured to: (Fig 1, Fig 15, [0002])
determining candidate delivery resources according to historical delivery information of a 5target client and a preset rule; ([0045] “inventory database…radio and television spots…inventory data…multiple outdoor signage properties” – system had global pool of available delivery resources, [0053]-[0056] “ad campaign profile engine…advertising campaign criteria…a budget, a duration, a location, a target audience,…and one or more media preferences, among other criteria. These criteria may be analyzed and weighted to determine multiple alternative advertising campaign packages” – therefore the system determines candidate delivery resources from among the global pool of available delivery resources according to historical delivery information (e.g., location/address desired by the client) and a preset rule (e.g., the other criteria/constraints),  See & Fig 10)
obtaining a historical delivery record of all clients matched with attribute information of the target client ([0056] “ad campaign profile engine may access the history module to find other ad campaigns that provided similar responses to the advertising profile criteria…look at the implementation of the previous similar campaigns...historical assessment of data indicative of the success of particular advertising campaigns that have already been executed…having similar advertising profile criteria to the present advertising profile criteria” , [0061] “business category…”
obtaining information associated with each type of delivery resources in the historical delivery record of all clients;  ([0056] “…look at the implementation of the previous similar campaigns…individual aspects of the previous campaign…may have used several static and electronic billboard…effectiveness… advertising campaigns that have already been executed…having similar advertising profile criteria to the present advertising profile criteria…determine what types of media preferences were used, the allocation of budget…”  
determining a target delivery resource from the candidate delivery resources according to the 10information associated with each type of delivery resources, and ([0053] “ad campaign profule engine…advertising campaign criteria and generates multiple advertising campaigns from which the user can select…”, [0056] “…look at the implementation of the previous similar campaigns…individual aspects of the previous campaign…may have used several statis and electronic billboard…effectiveness…a historical assessment of a previous advertising campaign by the history module 156 using data obtained by the feedback module 154 may be used to make recommendations for a present advertising campaign… determine what types of media preferences were used, the allocation of budget…”, [0057] “used to influence the recommendations made…when creating advertising campaign packages…determine the best places, times, and media outlets to spend budget”, [0077] “emphasis…to a greater proportion…allocated budget”)
recommending the target delivery resource to the target client ([0053] “ad campaign profile engine…advertising campaign criteria and generates multiple advertising campaigns from which the user can select…”, [0057] “used to influence the recommendations made…when creating advertising campaign packages…determine the best places, times, and media outlets to spend budget”, [0063] & [0102] & Fig 10 sows recommendations for allocations top target resources, [0077] “emphasis…to a greater proportion…allocated budget”)
Although Kucharz suggests analyzing history of similar campaigns, including the allocation of budget, to generate campaign recommendations ([0056], Kucharz does not appear to disclose that the allocation of budget is with respect to each type of delivery resource. Kucharz does not appear to disclose,
obtaining a priority of each type of delivery resources in the historical delivery record of all clients; and 
determining a target delivery resource from the candidate delivery resources according to the 10priority of each type of delivery resources
However, Sun discloses 
obtaining a priority of each type of delivery resources in the historical delivery record of all clients; ([0028] “historical media mix data…pool data from one or more brands into the same product category”,  [0033]-[0034] “historical geo-level media mix data of advertisers in the auto category…” – the system retrieves and analyzes the media mix data (i.e., priority of each type of delivery resource) for clients in the same industry (i.e., these “matched with an attribute of the target client”) by modeling the mix data or correlating it with success KPI, [0047] “content type may indicated a particular media channel…particular amounts of advertising spending for the content type…number of advertisements run”, [0076] “the media variables could be advertising spend or number of impressions delivered” – both values represent a priority of each type of delivery resource, [0091] “model…multiple brands within a product category”, [0142] historical data from campaigns in the industry”, [0154] “total…exposures across time”
determining a target delivery resource from the candidate delivery resources according to the 10priority of each type of delivery resources ([0033]-[0034] & [0043] “use the various metrics to identify…an optimal mixed media spend to spend on various media channels…campaign operate with certain parameters”, [0048] “determine a content input mix for one or more content types…an optimal mix”, [0062] “content mix…optimal allocation…across multiple media channels”)
a priority of each type of delivery resources in the historical delivery record of all clients; and determining a target delivery resource from the candidate delivery resources according to the 10priority of each type of delivery resources, because doing so can leverage data (e.g., priority data and subsequent effectiveness) from similar advertisers/campaigns to help the client to make more sound resource allocation/selection decisions ([0030])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, apparatus, and media of Kucharz to include obtaining a priority of each type of delivery resources in the historical delivery record of all clients; and determining a target delivery resource from the candidate delivery resources according to the 10priority of each type of delivery resources, as taught by Sun, because doing so can leverage data (e.g., priority data and subsequent effectiveness) from similar advertisers/campaigns to help the client to make more sound resource allocation/selection decisions 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.

With respect to claims 7 and 13, Kucharz teaches the method of claim 1, and the apparatus of claim 8;
after recommending the target delivery resource 30to the target client, further comprising:  30PIDE3185821USobtaining purchase information of the target delivery resource delivered by the target client; and (Figs 10 & 11 & 12, see also [0025] & [0064] & [0102]-[0104])
determining and recording a delivery preference based on the purchase information ([0056] & [0075]  & [0102]-[0104])




	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kucharz in view of Sun, as applied to claims 1 and 8 above, and further in view of Hall et al. (U.S. PG Pub No. 2014/0032315 January 30, 2014 - hereinafter "Hall”)


With respect to claims 2 and 9, Kucharz teaches the method of claim 1, and the apparatus of claim 8;
wherein, the historical delivery information of the target client comprises a location associated with the target client, ([0053] “criteria…location”, [0054] “geography the user wishes to cover with the advertising campaign”)
determining the candidate delivery resources according to the historical delivery information of the target client and the preset rule comprises at least one of: determining delivery resources based on the location associated with the target client ([0053] “criteria…location”, [0054] “geography the user wishes to cover with the advertising campaign”)
Kucharz does not appear to disclose,
wherein, the historical delivery information of the target client comprises a historical delivery address, a shop address of the target client, and a 15historical delivery radius, and 
determining delivery resources in a circle area with a center of the shop address of the target client and a radius of the historical delivery radius as the candidate 20delivery resources
However, Hall discloses 
wherein, the historical delivery information of the target client comprises a historical delivery address, a shop address of the target client, and a 15historical delivery radius ([0027] & [0039]-[0041] “retailer at a particular location…advertising space within a certain geographical region surrounding the location…physical address…choose from one of a plurality of distances…radius in miles…from the location address…main address”)
determining delivery resources in a circle area with a center of the shop address of the target client and a radius of the historical delivery radius as the candidate 20delivery resources ([0027] & [0039]-[0041] “available…inventory within such selected distances of such address may be displayed”)
Hall suggests it is advantageous to include wherein, the historical delivery information of the target client comprises a historical delivery address, a shop address of the target client, and a 15historical delivery radius, and determining delivery resources in a circle area with a center of the shop address of the target client and a radius of the historical delivery radius as the candidate 20delivery resources, because doing so can provide an effective mechanism to provide fine-grained control to a client to specify permissible resources ([0027] & [0039]-[0041])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, apparatus, and media of Kucharz in view of Sun, to include wherein, the historical delivery information of the target client comprises a historical delivery address, a shop address of the target client, and a 15historical delivery radius, and determining delivery resources in a circle area with a center of the shop address of the target client and a radius of the historical delivery radius as the candidate 20delivery resources, as taught by Hall, because doing so can provide an effective mechanism to provide fine-grained control to a client to specify permissible resources.


Indication of Potentially Allowable Subject Matter

	Dependent claims 3-6 and 10-12  would each be allowable if rewritten to overcome their respective rejection(s) under 35 U.S.C. 101, and to include all of the limitations of the base claim and any intervening claims (and to address rejections of their respective independent claims under 35 U.S.C. 101).

The following is an examiner’s statement of reasons for indication of potentially allowable subject matter: 
The closest prior art of record is Kucharz et al. (U.S. PG Pub No. 2014/0074627, March 13, 2014 - hereinafter "Kucharz”;  Sun et al. (U.S. PG Pub No. 2019/0065638, February 28, 2019 - hereinafter "Sun”); Cavander et al. (U.S. PG Pub No. 2013/0035975 February 7, 2013 - hereinafter "Cavander”); Grouf et al. (U.S. PG Pub No. 2007/0073584 March 29, 2007 - hereinafter "Grouf”); and “5 Rules for Determining the Right Media Mix” (Bruce, Jenna; published August 18, 2015 at http://www.mediaspacesolutions.com/blog/5-rules-for-determining-the-right-media-mix)

Kucharz discloses receiving campaign/targeting parameters and criteria and identifying candidate resources and obtaining historical delivery records and campaign data of similar 
Sun et al disclose obtaining historical delivery records and campaign data of similar advertisers within a client’s industry including their channel allocation/priority and modeling this data to derive correlations between channel allocation/priority and effectiveness and  determining target resources and/or resource allocations to recommend to a client using the model/correlations.  
Cavander discloses obtaining historical delivery records and campaign data of similar advertisers and modeling this data to derive correlations between channel allocation/priority and effectiveness and  determining target resources and/or resource allocations to recommend to a client using the model/correlations.
Grouf discloses obtaining historical delivery records and campaign data of similar advertisers and modeling this data to derive correlations between channel allocation/priority and effectiveness and  determining target resources and/or resource allocations to recommend to a client using the model/correlations.
“5 Rules for Determining the Right Media Mix” disclose looking at the marketing mix of competitor advertisers to determine/recommend a marketing plan.

As per claims 3 and 10, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest "wherein, the attribute information of the target client comprises an industry and a channel to which business operated by the target client belongs…obtaining a delivery number of each type of delivery resources and a total historical delivery number of all types of delivery resources 28PIDE3185821UiSaccording to the historical delivery record of the first client, and determining an industry score of each type of delivery resources…obtaining a delivery number of each type of delivery resources and a total historical delivery number of all types of delivery 5resources according to the historical delivery record of the second client, and determining a channel score of each type of delivery resources; and calculating a sum of the industry score and the channel score of each type of the delivery resources to determine a resource score of each type of delivery resources”. Although the prior art discloses analyzing/modeling historical campaigns of similar advertisers (e.g., similar along industry and/or “channel” to which they belong), including the resource mix/allocation used in these campaigns, the prior art does not disclose or render obvious the specific embodiment encompassed by this claim, which specifically requires historical records of an in-industry advertiser and an in-channel and the determination of separate industry scores and channel scores for each type of delivery resources and the calculating the sum of these scores for each type of delivery resource to determine a resource score for each type of delivery resource.
Claims 4-6, 11, and 12 depend upon claims 3 and 10 and have all the limitations of claims 3 and 10 and are non-obvious over the prior art for the same reason.  

	Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621